Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending. 
Response to Arguments and Amendments
3.	Applicant’s arguments, see page 11 on remarks, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sung Kim (US 8610401), and Gregory Boss (US 20110320832).
4.	Applicant’s arguments, see page 13 on remarks, filed 11/19/2021, with respect to the rejection(s) of claim(s) 8 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kenneth D Landry (US 20050203647), hereinafter Landry.
5.	Applicant’s argument, on page 15 remarks, filed 11/19/2021, that Shimizu in view of Raleigh fail to teach “ a sensor to sense a property of a smart-home environment”. Examiner respectfully disagreed. 
	Examiner would point out Shimizu teaches (para 7, a mobile communication terminal such as a mobile phone,  and need to display the information, which is acquired via a sensory function of the terminal, and/or data of pictures, or the like, stored inside the terminal). Examiner interprets sensory function in mobile phone device is sensor to sense a property of a smart-home environment claimed. Therefore, the rejection of claim 15 is maintained. 
6.	Applicants have summited a terminal disclaimer on 11/19/2021. Therefore, the rejection of claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 18, and 19 on the ground of nonstatutory obviousness-type double patenting has been withdraw.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Sung Kim (US 8610401), hereinafter Kim.

Regarding claims 1:
  Shimizu discloses a method for providing a sending device with access to a target smart-home device that is remote from the sending device, via a server system, the method comprising: 
Receiving, at the server system and from the sending device, a command directed to the target device (S103, [0070]-[0071] provides for relay server receiving remote control request command);
Receiving, at the server system and from the target device, one or more device operation status parameters of the target device (S102, [0069], [0088] provides for relay server receiving reception status information from operated device);
determining whether to communicate the command to the target device based on the one or more device operation status parameters (S104, [0071] provides for relay server determining whether to allow remote control based on previous reception status information);
Communicating the command to the target device when it is determined to communicate the command to the target device (S105, [0072]).
Shimizu fails to teach wherein the status information comprises:
	Operation status parameters of the target smart-home device comprising a battery charging rate of the target smart-home device.
	Kim teaches operation status parameters of the target smart-home device comprising a battery charging rate of the target smart-home device (Fig.3, collect and transit battery charging information to server, then server transmit charging to the user device on Fig.4 , column 5, [lines 60-67]), and column 6, 
 Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Kim with that of Shimizu in order to measure a charging current amount, compute a State of Charge (SOC) of the battery and a charging completion time, and output the computed results to the user.

Regarding claims 4:
Shimizu and Kim disclose wherein determining whether to communicate the command to the target smart-home device based on the one or more device operation status parameters further comprises: determining whether to communicate the command to the target smart-home device based on the one or more operational parameters in relation to an intervening device over which communication to the target smart-home device travels (Shimizu, S104, [0071] provides for relay server determining whether to allow remote control based on previous reception status information);
	
Regarding claims 5:
Shimizu and Kim disclose wherein the one or more device operation status parameters of the target smart-home device further comprise: a recent wireless usage of the target smart-home device; an internal temperature of the target smart-home device; a battery level of the target smart-home device; an age of the target smart-home device; or a planned lifespan of the target smart-home device (Kim, Fig.4, batter 16%). Examiner selects one of the operation status parameters of the target smart-home device further comprising: a battery level of the target smart-home device. 
Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Kim with that of Shimizu in order to measure a charging current amount, compute a State of Charge (SOC) of the battery and a charging completion time, and output the computed results to the user.

s 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Sung Kim (US 8610401), and further in view of Gregory Boss (US 20110320832), hereinafter Boss. 

Regarding claim 2
Shimizu and Kim disclose wherein determining whether to communicate the command to the target smart-home device comprises: determining that the one or more operational parameters (please see rejection of claim 1, Shimizu, (S104, [0071] provides for relay server determining whether to allow remote control based on previous reception status information), but fail to disclose exceed a first threshold.
 Boss teaches exceed a first threshold (para 16, charging of batteries of certain mobile devices can be monitored and controlled by the power allocation controller in order to ensure that the total power consumption of the devices on the virtual power delivery network do not exceed a predetermined Voltage and/or current requirement (threshold requirement).
 It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Boss with that of Shimizu in order to managing power consumption of the one or more devices in the virtual power delivery network based on the received device information.

Regarding claim 6:
Shimizu, Kim and Boss disclose wherein the target smart-home device comprises a thermostat, a hazard detector, a smart doorbell, a security system, an irrigation system, a smart television, a sound sensor, or any combination thereof (Boss, para 67, The power consumption requirements may be based on the received information and other priorities such as, for example, always ensuring that power is supplied to certain devices (e.g., medical devices). More specifically, in case of power failures or brown outs, the power allocation controller will ensure that critical systems still remain powered up such as, for example, medical devices and security equipment to name a few). 


Regarding claim 7:
Shimizu, Kim and Boss disclose wherein the server system is connected to the same local area network as the target smart-home device, or the server system is a cloud-based server (Boss, para 30, the communications link can comprise any combination of wired and/or wireless links; any combination of one or more types of networks (e.g., the Internet, a wide area network, a local area network, a virtual private network, etc.); and/or utilize any combination of transmission techniques and protocols).
 It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Boss with that of Shimizu in order to managing power consumption of the one or more devices in the virtual power delivery network based on the received device information.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Sung Kim (US 8610401), and further in view of John Morning (US 20120115417), hereinafter Morning.

	Regarding claim 3:
	Shimizu and Kim disclose wherein determining whether to communicate the command to the target smart-home device comprises: when the one or more operational parameters exceed a first threshold; determining to communicate the command to the target smart-home device and responding to the sending device with a warning message (please see rejection of claims 1 and 2), but fail to disclose do not exceed a second threshold higher than the first threshold ; or when the one or more operational parameters exceed the first threshold and the second threshold, determining to communicate the command to the target smart-home device without sending the warning message.

 Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Morning with that of Shimizu  and Morning  in order to allow the mobile device to choose an optimal connection point when multiple connection points are available (Morning, para 14).

10.	Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Kenneth D Landry (US 20050203647), hereinafter Landry.

	Regarding claim 8:
Shimizu discloses:
Receive, from the sending device, a command directed to the target device (S103, [0070]-[0071] provides for relay server receiving remote control request command);
Receive, from the target device, one or more device operation status parameters of the target device (S102, [0069], [0088] provides for relay server receiving reception status information from operated device);
Determine whether to communicate the command to the target device based on the one or more device operation status parameters (S104, [0071] provides for relay server determining whether to allow remote control based on previous reception status information);
Communicating the command to the target device when it is determined to communicate the command to the target device (S105, [0072]).
Shimizu fails to teach wherein the status information comprises:
	An internal temperate of the target smart-home device.

	An internal temperate of the target smart-home device (Laundry, para 39, the remote device establishes a connection with the intelligent appliance over a computer network, using wired or wireless connection techniques. The intelligent appliance verifies the identity of the user and provides the user with status updates, a communication state of the intelligent appliance includes information relating to past data of the intelligent appliance, such as a loss of power, time spent heating, average temperature and the like). 
It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Laundry with that of Shimizu in order directing operations of the appliance, monitoring the appliance and controlling the appliance from outside the appliance.

	Regarding claim 11:
Shimizu and Laundry disclose wherein determining whether to communicate the command to the target smart-home device based on the one or more device operation status parameters further comprises: determining whether to communicate the command to the target smart-home device based on the one or more operational parameters in relation to an intervening device over which communication to the target smart-home device travels (Shimizu, S104, [0071] provides for relay server determining whether to allow remote control based on previous reception status information).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Kenneth D Landry (US 20050203647), and further in view of Gregory Boss (US 20110320832), hereinafter Boss.

Regarding claim 9:
Shimizu and Landry disclose wherein determining whether to communicate the command to the target smart-home device comprises: determining that the one or more operational parameters (please see rejection of claim 8), but fail to disclose exceed a first threshold. Boss teaches (para 16, charging of batteries of certain mobile devices can be monitored and controlled by the power allocation controller in 
 It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Boss with that of Shimizu in order to managing power consumption of the one or more devices in the virtual power delivery network based on the received device information.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Kenneth D Landry (US 20050203647), and further in view of John Morning (US 20120115417), hereinafter Morning.

	Regarding claim 10:
	Shimizu and Landry disclose wherein determining whether to communicate the command to the target smart-home device comprises: when the one or more operational parameters exceed a first threshold; determining to communicate the command to the target smart-home device and responding to the sending device with a warning message (please see rejection of claims 8 and 9), but fail to disclose do not exceed a second threshold higher than the first threshold ; or when the one or more operational parameters exceed the first threshold and the second threshold, determining to communicate the command to the target smart-home device without sending the warning message.
Morning teaches (para 18, the link quality for the first connection point exceeds a first threshold value, wherein a service priority is considered in determining the link quality of the first connection point; maintaining the established connection to the first connection point when the link quality exceeds a second threshold value; and making eligible the established connection to the first connection point for preemption by second connection point, when the link quality for the first connection point is less than the second threshold value).
 Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Morning with that of Shimizu  and Morning  in order .

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Kenneth D Landry (US 20050203647), in view of Sung Kim (US 8610401), hereinafter Kim.

Regarding claim 12:
Shimizu and Laundry disclose one or more device of the target smart-home device (Laundry, para 42, intelligent applicant, reirrigate, washer, dryer), but fail to disclose operation status parameters of the target smart-home device further comprise: a recent wireless usage of the target smart-home device; an internal temperature of the target smart-home device; a battery level of the target smart-home device; an age of the target smart-home device; or a planned lifespan of the target smart-home device.
However, Kim teaches a battery level of the target smart-home device (Kim, Fig.4, batter 16%). 
Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Kim with that of Shimizu in order to measure a charging current amount, compute a State of Charge (SOC) of the battery and a charging completion time, and output the computed results to the user.

14.	Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of Kenneth D Landry (US 20050203647), Gregory Boss (US 20110320832), hereinafter Boss. 

Regarding claim 13:
Shimizu, Landry and Boss disclose wherein the target smart-home device comprises a thermostat, a hazard detector, a smart doorbell, a security system, an irrigation system, a smart television, a sound sensor, or any combination thereof (Boss, para 67, The power consumption requirements may be based on the received information and other priorities such as, for example, always 
 It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Boss with that of Shimizu in order to managing power consumption of the one or more devices in the virtual power delivery network based on the received device information. Examiner interprets security equipment is a security system in the claim.

Regarding claim 14:
Shimizu, Landry and Boss disclose wherein the server system is connected to the same local area network as the target smart-home device, or the server system is a cloud-based server (Boss, para 30, the communications link can comprise any combination of wired and/or wireless links; any combination of one or more types of networks (e.g., the Internet, a wide area network, a local area network, a virtual private network, etc.); and/or utilize any combination of transmission techniques and protocols).
 It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Boss with that of Shimizu in order to managing power consumption of the one or more devices in the virtual power delivery network based on the received device information.

15.	Claims 15, 16, 17, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of  Gregory Raleigh (US 20140094159), hereinafter Raleigh.

	Regarding claim 15:
Shimizu discloses an electronic device that is configured to operate as a device, the electronic device comprising: a sensor to sense a property of a device comprising: (para 7, with a mobile communication terminal such as a mobile phone, there arises a need to display the information, which is acquired via a sensory function of the terminal);

and a network interface to communicate over a network with a server system, the communication with the server system comprising sending an outgoing message and receiving an incoming control message from the server system at a rate that is limited based at 10least in part on the one or more operation status parameters of the electronic device and receiving an incoming control message from the server system at a rate that is limited based at least in part on the one or more operation status parameters (Shimizu, para 30, the remote control request transmission unit 101 transmits a remote control request to the relay server 120, he remote control request is a piece of information transmitted from the operating side terminal in order to initiate a remote control, and includes information identifying the terminal which executes the remote control and/or a user of the operating side, information identifying the operated side terminal which is a target of the remote control, and a message requesting to start the remote control), and further (para 42, the transmission unit 125 transmits the generated control message. Here, the transmission unit 125 transmits the control message by using a conventional communication means such as an email and/or SMS);
 the rate-limited control message being at least partially derived from a message from another device connected to the server system and the outgoing message is configured to cause the server system to control access to the electronic device by the other device (Shimizu, para 52-56, an operated side terminal 240 includes the control message reception unit 142, a service providing unit 143, an access permission information/reception status information transmission unit 241, a user interface providing unit 244, a reception status information setting unit 245, and an access permission information setting unit 246)
However, Shimizu fails to teach includes one or more operation status parameters of the electronic device , and wherein the target device comprises a smart home device.
Raleigh teaches:
Operation status parameters of electronic device: Recent wireless usage of the client device [0284] provides server monitors recent service usage; See [0342] for usage being wireless usage); 

Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teachings of Raleigh with that of Shimizu, and implement data usage monitoring and control mechanisms at a server such as Shimizu’s relay server, and for example limit remote control based on current target device network usage.  One of ordinary skill in the art would be motivated to make such a modification in order to ensure the target device would not exceed network usage limits via the remote controlling process.


	Regarding claim 16:
Shimizu and Raleigh disclose wherein the one or more operation status parameters comprise: a recent wireless usage of the electronic device; an internal temperature of the electronic device; or both (Raleigh, recent wireless usage of the client device [0284] provides server monitors recent service usage; See [0342] for usage being wireless usage), Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teachings of Raleigh with that of Shimizu, and implement data usage monitoring and control mechanisms at a server such as Shimizu’s relay server, and for example limit remote control based on current target device network usage.  
One of ordinary skill in the art would be motivated to make such a modification in order to ensure the target device would not exceed network usage limits via the remote controlling process.

Regarding claim 17:
Shimizu and Raleigh disclose wherein sending the outgoing message that includes one or more operation status parameters of the electronic device causes the server system to determine if the one or more operational parameters exceed a first threshold, and wherein if the one or more operational parameters exceed the first threshold, the server system determines to send messages using a first rate limit (Raleigh, para 217, the access control integrity agent 1694 determines if a threshold has been 
 One of ordinary skill in the art would be motivated to make such a modification in order to determines if verification errors exist in one or more of the verification process embodiments.

Regarding claim 19:
Shimizu and Raleigh disclose wherein the one or more device operation status parameters of the target smart-home device further comprise: a battery level of the target smart-home device; a battery charging rate of the target smart-home device; an age of the target smart-home device; or a planned lifespan of the target smart-home device (Raleigh, para 83, network availability state and network busy state are dynamic measures as such states change based on network usage activities (e.g., based on a time of day, availability/capacity level, congestion level, and/or performance level).
 One of ordinary skill in the art would be motivated to make such a modification in order to determines if verification errors exist in one or more of the verification process embodiments.

Regarding claim 20:
Shimizu and Raleigh disclose wherein the target smart-home device comprises a thermostat, a hazard detector, a smart doorbell, a security system, an irrigation system, a smart television, a sound sensor, or any combination thereof (Raleigh, [0342] provides client device can be connected via wireless home network and thus a smart home device). 
One of ordinary skill in the art would be motivated to make such a modification in order to determines if verification errors exist in one or more of the verification process embodiments.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuto Shimizu (US 20140085061), in view of  Gregory Raleigh (US 20140094159), and further in view of John Morning (US 20120115417), hereinafter Morning.

	Regarding claim 18:
	Shimizu and Raleigh  disclose wherein sending the outgoing message that includes one or more operation status parameters of the 10electronic device causes the server system to determine if the one or more operational parameters exceed a first threshold (please see rejection of claim 15 ), but fail to disclose exceed a second threshold, and wherein if the one or more operational parameters exceed the first threshold and exceed the second threshold, the server system determines to send messages using a second rate limit that forwards messages at a higher rate.
Morning teaches (para 18, he link quality for the first connection point exceeds a first threshold value, wherein a service priority is considered in determining the link quality of the first connection point; maintaining the established connection to the first connection point when the link quality exceeds a second threshold value; and making eligible the established connection to the first connection point for preemption by second connection point, when the link quality for the first connection point is less than the second threshold value). 
Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Morning with that of Shimizu  and Morning  in order to allow the mobile device to choose an optimal connection point when multiple connection points are available (Morning, para 14).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffery can be reached on 469-295-9235.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436